220 F.2d 850
In the Matter of PITTSBURGH TERMINAL COAL CORPORATION, Debtor.Securities and Exchange Commission, Appellant.
No. 11523.
United States Court of Appeals, Third Circuit.
Argued March 25, 1955.Decided April 6, 1955.

William H. Timbers, Washington, D.C., (Thomas G. Meeker, Asst. Gen. Counsel, Aaron Levy, Atty., Securities and Exchange Commission, Washington, D.C., on the brief), for appellant.
No argument in opposition.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
An order was entered by a judge of the United States District Court for the Western District of Pennsylvania on November 29, 1954, directing the Securities and Exchange Commission to pay one-half the costs of a transcript of testimony upon a certain phase of this bankruptcy case.  The Commission moved for a reconsideration of the order on December 8, 1954.  The court, when this motion was presented, stated that: 'I will just let the order stand as I entered it.  If I decide to enforce it some day I will let you know.'  No further order was entered however.


2
The district court is directed to make, within twenty days, such order upon the motion for reconsideration as it deems appropriate and correct.